

115 HR 1065 IH: Biennial Budgeting and Enhanced Oversight Act of 2017
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1065IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Messer (for himself, Mr. Schrader, Mr. Cartwright, Mr. DesJarlais, Mr. Swalwell of California, Mr. O'Rourke, Mr. Roe of Tennessee, Mr. Moulton, Mr. Rodney Davis of Illinois, Mr. Delaney, Mr. Zeldin, Mr. Stivers, Mr. LoBiondo, Mr. Russell, Mr. Marshall, Mrs. Walorski, Ms. Sinema, Mr. Wittman, Ms. Gabbard, Mr. Soto, Mr. Walz, Mr. Duffy, Mr. Peters, Mr. Bucshon, Mr. Sensenbrenner, Mr. DeSaulnier, Mr. DeFazio, Mr. Bost, Mr. Cooper, Mr. Franks of Arizona, Mr. Cook, Mr. Gohmert, Mr. Hultgren, Mr. Pittenger, Ms. Michelle Lujan Grisham of New Mexico, Mr. Costello of Pennsylvania, Mr. Guthrie, Mr. Hill, Ms. Stefanik, Mr. Mooney of West Virginia, Mr. Jones, Mr. Upton, Mr. Katko, Mr. Goodlatte, Mr. Collins of New York, Mrs. Blackburn, Mrs. Bustos, and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Oversight and Government Reform, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish biennial budgets for the United States Government.
	
 1.Short titleThis Act may be cited as the Biennial Budgeting and Enhanced Oversight Act of 2017. ICongressional budget process 101.PurposesParagraphs (1) and (2) of section 2 of the Congressional Budget and Impoundment Control Act of 1974 are amended to read as follows:
				
 (1)to assure effective control over the budgetary process; (2)to facilitate the determination biennially of the appropriate level of Federal revenues and expenditures by the Congress and the President;.
 102.DefinitionsSection 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding at the end the following new paragraphs:
				
 (12)The term direct spending has the meaning given to such term in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 (13)The term biennium means the period of 2 consecutive fiscal years beginning on October 1 of any odd-numbered year.. 103.Revision of timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows:
				
 300.TimetableThe timetable with respect to the congressional budget process for any Congress (beginning with the One Hundred Sixteenth Congress) is as follows:
						First Session
							
								
									On or before:Action to be completed:
									First Monday in FebruaryPresident submits budget recommendations.
									February 15Congressional Budget Office submits report to Budget Committees.
									Not later than 6 weeks after budget submissionCommittees submit views and estimates to Budget Committees.
									April 1Budget Committees report concurrent resolution on the biennial budget.
									April 15Congress completes action on concurrent resolution on the biennial budget.
									May 15Biennial appropriation bills may be considered in the House of Representatives.
									June 10House Appropriations Committee reports last biennial appropriation bill.
									June 15Congress completes action on reconciliation legislation.
									June 30House completes action on biennial appropriation bills.
									October 1Biennium begins.
						Second Session
							
								
									On or before:Action to be completed:
									First Monday in FebruaryPresident submits budget review.
									Not later than 6 weeks after President submits budget reviewCongressional Budget Office submits report to Budget Committees..
			104.Biennial concurrent resolutions on the budget
 (a)Contents of resolutionSection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended— (1)in the matter preceding paragraph (1), by—
 (A)striking April 15 of each year and inserting April 15 of each odd-numbered year; (B)striking the fiscal year beginning on October 1 of such year the first place it appears and inserting the biennium beginning on October 1 of such year;
 (C)striking the fiscal year beginning on October 1 of such year the second place it appears and inserting each fiscal year in such period; and (D)striking each of the 4 ensuing fiscal years and inserting each fiscal year in the next 2 bienniums;
 (2)by striking paragraph (4) and inserting the following:  (4)subtotals of new budget authority and outlays for nondefense discretionary spending, defense discretionary spending, Medicare, Medicaid and other health-related spending, other direct spending (excluding interest), and net interest;;
 (3)in paragraph (6), by striking for the fiscal year and inserting for each fiscal year in the biennium; and (4)in paragraph (7), by striking for the fiscal year and inserting for each fiscal year in the biennium.
 (b)Additional Matters in concurrent resolutionSection 301(b) of the Congressional Budget Act of 1974 is amended— (1)by striking paragraph (1), and by striking paragraphs (6) through (9);
 (2)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3), and (4), respectively;
 (3)in paragraph (2), as redesignated, by striking for such fiscal year and inserting for either fiscal year in such biennium; (4)by striking paragraph (3), as redesignated, and inserting the following:
						
 (3)set forth such other matters, and require such other procedures, relating to the budget as may be appropriate to carry out the purposes of the Act, but shall not include a suspension or alteration of the application of the motion to strike a provision as set forth in section 310(d)(2) or (h)(2)(F);; and
 (5)in paragraph (4), as redesignated, by striking the semicolon and inserting a period. (c)Views of other committeesSection 301(d) of the Congressional Budget Act of 1974 (2 U.S.C. 632(d)) is amended by adding at the end the following new sentences: Each committee of the Senate or the House of Representatives shall review the strategic plans, performance plans, and performance reports required under section 306 of title 5, United States Code, and sections 1115 and 1116 of title 31, United States Code, of all agencies under the jurisdiction of the committee. Each committee may provide its views on such plans or reports to the Committee on the Budget of the applicable House..
 (d)Hearings and reportSection 301(e) of the Congressional Budget Act of 1974 (2 U.S.C. 632(e)) is amended— (1)in paragraph (1)—
 (A)by striking fiscal year and inserting biennium; and (B)by inserting after the second sentence the following: On or before April 1 of each odd-numbered year, the Committee on the Budget of each House shall report to its House the concurrent resolution on the budget referred to in subsection (a) for the biennium beginning on October 1 of that year.;
 (2)in paragraph (2)— (A)by redesignating subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (B), (C), (E), (F), (H), and (I), respectively;
 (B)before subparagraph (B) (as redesignated), by inserting the following new subparagraph:  (A)new budget authority and outlays for each major functional category, based on allocations of the total levels set forth pursuant to subsection (a)(1);;
 (C)in subparagraph (C) (as redesignated), by striking mandatory and inserting direct spending; (D)after subparagraph (C) (as redesignated), by inserting the following new subparagraph:
							
 (D)total outlays, total Federal revenues, the surplus or deficit, and new budget authority and outlays for nondefense discretionary spending, defense discretionary spending, Medicare, Medicaid and other health-related spending, other direct spending (excluding interest), social security and other major functional categories, as appropriate, and net interest as set forth in such resolution as a percentage of the gross domestic product of the United States;; and
 (E)after subparagraph (F) (as redesignated), by inserting the following new subparagraph:  (G)if the concurrent resolution on the budget includes any allocation to a committee other than the Committee on Appropriations of levels in excess of current law levels, a justification for not subjecting any program, project, or activity (for which the allocation is made) to annual discretionary appropriations;; and
 (3)in paragraph (3)— (A) (i)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
 (ii)by striking subparagraphs (C) and (D); (iii)by redesignating subparagraph (E) as subparagraph (D); and
 (iv)by striking the period at the end of subparagraph (D), as redesignated, and inserting ; and; (B)before subparagraph (B), as redesignated, by inserting the following new subparagraph:
							
 (A)new budget authority and outlays for each major functional category, based on allocations of the total levels set forth pursuant to subsection (a)(1);; and
 (C)at the end, by adding the following new subparagraph:  (E)set forth, if required by subsection (f), the calendar year in which, in the opinion of the Congress, the goals for reducing unemployment set forth in section 4(b) of the Employment Act of 1946 should be achieved..
 (e)Goals for reducing unemploymentSection 301(f) of the Congressional Budget Act of 1974 (2 U.S.C. 632(f)) is amended by striking fiscal year each place it appears and inserting biennium. (f)Economic assumptionsSection 301(g)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 632(g)(1)) is amended by striking for a fiscal year and inserting for a biennium.
 (g)Section headingThe section heading of section 301 of the Congressional Budget Act of 1974 is amended by striking annual and inserting biennial. (h)Table of contentsThe item relating to section 301 in the table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking Annual and inserting Biennial.
 105.Committee allocationsSection 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633) is amended— (1)in subsection (a)(1) by—
 (A)striking for the first fiscal year of the resolution, and inserting for each fiscal year in the biennium,; (B)striking for that period of fiscal years and inserting for all fiscal years covered by the resolution; and
 (C)striking for the fiscal year of that resolution and inserting for each fiscal year in the biennium; (2)in the first sentence of subsection (b), by striking subsection (a) and inserting subsection (a)(1);
 (3)in subsection (f)(1)— (A)by striking for a fiscal year and inserting for a biennium;
 (B)by striking the first fiscal year and inserting either fiscal year of the biennium; and (C)in subparagraph (A), by striking as reported;
 (4)in subsection (f)(2)(A), by— (A)striking first fiscal year and inserting each fiscal year of the biennium; and
 (B)striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution; and (5)by striking subsection (g).
				106.Multiyear authorizations of appropriations
 (a)In generalTitle III of the Congressional Budget Act of 1974 is amended by adding after section 315 the following new section:
					
 316.Multiyear authorizations of appropriations(a)It shall not be in order in the House of Representatives or the Senate to consider any measure that contains an authorization of appropriations for any purpose unless the measure includes such an authorization of appropriations for that purpose for not less than each fiscal year in one or more bienniums.
							(b)
 (1)For purposes of this section, an authorization of appropriations is an authorization for the enactment of an amount of appropriations or amounts not to exceed an amount of appropriations (whether stated as a sum certain, as a limit, or as such sums as may be necessary) for any purpose for a fiscal year.
 (2)Subsection (a) does not apply with respect to an authorization of appropriations for a single fiscal year for any program, project, or activity if the measure containing that authorization includes a provision expressly stating the following: Congress finds that no authorization of appropriation will be required for [Insert name of applicable program, project, or activity] for any subsequent fiscal year..
 (c)For purposes of this section, the term measure means a bill, joint resolution, amendment, motion, or conference report.. (b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new item:
					
						
							Sec. 316. Multiyear authorizations of appropriations..
				107.Additional amendments to the Congressional Budget Act of 1974 to effectuate biennial budgeting
 (a)DefinitionsSection 3 of the Congressional Budget and Impoundment Control Act of 1974, as amended, is further amended by adding at the end the following new paragraphs:
					
 (14)The term Medicare means programs within budget function 570. (15)The term Medicaid and other health-related spending means programs within budget function 550.
 (16)The term other direct spending means programs other than those within budget functions 550 and 570, excluding Social Security and net interest..
 (b)Completion of House Committee action on appropriation billsSection 307 of the Congressional Budget Act of 1974 (2 U.S.C. 638) is amended— (1)by striking each year and inserting each odd-numbered year;
 (2)by striking annual and inserting biennial; (3)by striking fiscal year and inserting biennium; and
 (4)by striking that year and inserting each odd-numbered year. (c)Completion of House action on regular appropriation billsSection 309 of the Congressional Budget Act of 1974 (2 U.S.C. 640) is amended—
 (1)by inserting of any odd-numbered calendar year after July; (2)by striking annual and inserting biennial; and
 (3)by striking fiscal year and inserting biennium. (d)Reconciliation processSection 310 of the Congressional Budget Act of 1974 (2 U.S.C. 641) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking any fiscal year and inserting any biennium; (2)in subsection (a)(1), by striking such fiscal year each place it appears and inserting any fiscal year covered by such resolution; and
 (3)by striking subsection (f) and redesignating subsection (g) as subsection (f). (e)Section 311 Point of order (1)In the House of RepresentativesSection 311(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)) is amended—
 (A)by striking for a fiscal year and inserting for a biennium; (B)by striking the first fiscal year each place it appears and inserting either fiscal year of the biennium; and
 (C)by striking that first fiscal year and inserting each fiscal year in the biennium. (2)In the SenateSection 311(a)(2) of the Congressional Budget Act of 1974 is amended—
 (A)in subparagraph (A), by striking for the first fiscal year and inserting for either fiscal year of the biennium; and (B)in subparagraph (B)—
 (i)by striking that first fiscal year the first place it appears and inserting each fiscal year in the biennium; and (ii)by striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years.
 (3)Social security levelsSection 311(a)(3) of the Congressional Budget Act of 1974 is amended by— (A)striking for the first fiscal year and inserting each fiscal year in the biennium; and
 (B)striking that fiscal year and the ensuing fiscal years and inserting all fiscal years. (4)ExceptionSection 311(c) of the Congressional Budget Act of 1974 is amended by inserting with respect to new budget authority or outlays after shall not apply.
 (f)Maximum deficit amount point of orderSection 312(c) of the Congressional Budget Act of 1974 (2 U.S.C. 643) is amended— (1)by striking for a fiscal year and inserting for a biennium;
 (2)in paragraph (1), by striking first fiscal year and inserting either fiscal year in the biennium; (3)in paragraph (2), by striking that fiscal year and inserting either fiscal year in the biennium; and
 (4)in the matter following paragraph (2), by striking that fiscal year and inserting the applicable fiscal year. IIConforming amendments to the Rules of the House of Representatives and the Congressional Budget Act of 1974 201.Amendments to the Rules of the House of Representatives to effectuate biennial budgeting (a)Clause 2(a) of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph:
					
						(3)
 (A)Except as provided by subdivision (B), an appropriation may not be reported in a general appropriation bill (other than a supplemental appropriation bill), and may not be in order as an amendment thereto, unless it provides new budget authority or establishes a level of obligations under contract authority for each fiscal year of a biennium.
 (B)Subdivision (A) does not apply with respect to an appropriation for a single fiscal year for any program, project, or activity if the bill or amendment thereto containing that appropriation includes a provision expressly stating the following: Congress finds that no additional funding beyond one fiscal year will be required and the [Insert name of applicable program, project, or activity] will be completed or terminated after the amount provided has been expended..
 (C)For purposes of paragraph (b), the statement set forth in subdivision (B) with respect to an appropriation for a single fiscal year for any program, project, or activity may be included in a general appropriation bill or amendment thereto..
 (b)Clause 4(a)(1)(A) of rule X of the Rules of the House of Representatives is amended by inserting odd-numbered after each. (c)Clause 4(a)(4) of rule X of the Rules of the House of Representatives is amended by striking fiscal year and inserting biennium.
 (d)Clause 4(b)(2) of rule X of the Rules of the House of Representatives is amended by striking each fiscal year and inserting the biennium. (e)Clause 4(b) of rule X of the Rules of the House of Representatives is amended by striking and at the end of subparagraph (5), by striking the period and inserting ; and at the end of subparagraph (6), and by adding at the end the following new subparagraph:
					
 (7)use the second session of each Congress to study issues with long-term budgetary and economic implications..
 (f)Clause 4(e) of rule X of the Rules of the House of Representatives is amended by striking annually each place it appears and inserting biennially and by striking annual and inserting biennial. (g)Clause 4(f) of rule X of the Rules of the House of Representatives is amended—
 (1)by inserting during each odd-numbered year after the submission of the budget by the President; (2)by striking fiscal year the first place it appears and inserting biennium; and
 (3)by striking that fiscal year and inserting each fiscal year in such ensuing biennium. (h)Clause 5(b)(1) of rule XXII of the House of Representatives is amended by striking or (c) and inserting or (3) or 2(c).
 (i)Clause 11(i) of rule X of the Rules of the House of Representatives is amended by striking during the same or preceding fiscal year. (j)Clause 3(d)(2)(A) of rule XIII of the Rules of the House of Representatives is amended by striking five both places it appears and inserting six.
 (k)Clause 5(a)(1) of rule XIII of the Rules of the House of Representatives is amended by striking fiscal year after September 15 in the preceding fiscal year and inserting biennium after September 15 of the calendar year in which such biennium begins. 202.Conforming amendments to the Congressional Budget Act of 1974 (a)Section 202(e)Section 202(e)(1)(C) of the Congressional Budget Act of 1974 is amended by striking (b)(2)(A) and for excise taxes assumed to be extended under section 257(b)(2)(C).
 (b)Section 302(f)(1)Section 302(f)(1) of the Congressional Budget Act of 1974 is amended by inserting or outlays after new budget authority. (c)Section 308(a)Section 308(a)(3)(C) of the Congressional Budget Act of 1974 is repealed.
 (d)Section 308(d)Section 308(d) of the Congressional Budget Act of 1974 is amended by striking 252(d)(5) and inserting 252(c). IIIConforming amendments to titles 1, 5, 31, and 39, United States Code 301.Two-year appropriations; title and style of appropriation ActsSection 105 of title 1, United States Code, is amended to read as follows:
				
					105.Title and style of appropriation Acts
 (a)The style and title of all Acts making appropriations for the support of the Government shall be as follows: An Act making appropriations [here insert the object] for each fiscal year in the biennium of fiscal years [here insert the fiscal years of the biennium]..
 (b)All Acts making regular appropriations for the support of the Government shall be enacted for a biennium and shall specify the amount of appropriations provided for each fiscal year in such period.
 (c)For purposes of this section, the term biennium has the same meaning as in section 3(13) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(13))..
			302.Amendments to title 31, United States Code
 (a)DefinitionSection 1101 of title 31, United States Code, is amended by adding at the end the following new paragraph:
					
 (3)biennium has the meaning given to such term in paragraph (13) of section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(12))..
				(b)Budget contents and submission to the Congress
 (1)ScheduleThe matter preceding paragraph (1) in section 1105(a) of title 31, United States Code, is amended to read as follows:
						
 (a)On or before the first Tuesday in February of each odd-numbered year, beginning with the One Hundred Sixteenth Congress, the President shall transmit to the Congress the budget for the biennium beginning on October 1 of such calendar year. The budget transmitted under this subsection shall include a budget message and summary and supporting information. The President shall include in each budget submission the following:.
 (2)ExpendituresSection 1105(a)(5) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years. (3)ReceiptsSection 1105(a)(6) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years.
 (4)Balance statementsSection 1105(a)(9)(C) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium. (5)Government functions and activitiesSection 1105(a)(12) of title 31, United States Code, is amended in subparagraph (A), by striking the fiscal year and inserting each fiscal year in the biennium.
 (6)AllowancesSection 1105(a)(13) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium. (7)Allowances for unanticipated and uncontrollable expendituresSection 1105(a)(14) of title 31, United States Code, is amended by striking that year and inserting each fiscal year in the biennium for which the budget is submitted.
 (8)Tax expendituresSection 1105(a)(16) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium. (9)Estimates for future yearsSection 1105(a)(17) of title 31, United States Code, is amended—
 (A)by striking the fiscal year following the fiscal year and inserting each fiscal year in the biennium following the biennium; (B)by striking that following fiscal year and inserting each such fiscal year; and
 (C)by striking fiscal year before the fiscal year and inserting biennium before the biennium. (10)Prior year outlaysSection 1105(a)(18) of title 31, United States Code, is amended—
 (A)by striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years; (B)by striking for that year and inserting with respect to those fiscal years; and
 (C)by striking in that year and inserting in those fiscal years. (11)Budget contents and submission to CongressSection 1105(a)(28) of title 31, United States Code, is amended by striking beginning with fiscal year 1999, a and inserting beginning with fiscal year 2019, a biennial.
 (12)Information supporting biennial budgetsSection 1105(a) of title 31, United States Code, is amended by redesignating the second paragraph (37) as paragraph (39) and by adding at the end the following new paragraphs:
						
 (40)Totals of new budget authority and outlays. (41)Total Federal revenues and the amount, if any, by which the aggregate level of Federal revenues should be increased or decreased by bills and resolutions to be reported by the appropriate committees.
 (42)The surplus or deficit in the budget. (43)Subtotals of new budget authority and outlays for nondefense discretionary spending, defense discretionary spending, direct spending (excluding interest), contingencies, and net interest.
 (44)The public debt.. (c)Estimated expenditures of legislative and judicial branchesSection 1105(b) of title 31, United States Code, is amended by striking each year and inserting each even-numbered year.
 (d)Recommendations To meet estimated deficienciesSection 1105(c) of title 31, United States Code, is amended— (1)by striking the fiscal year for the first place it appears and inserting each fiscal year in the biennium for;
 (2)by striking the fiscal year for the second place it appears and inserting each fiscal year of the biennium, as the case may be,; and (3)by striking that year and inserting for each year of the biennium.
 (e)Additional outyear dataSection 1105(d) of title 31, United States Code, is amended by inserting (1) after (d) and by adding at the end the following new paragraph:  (2)Each budget submission shall include a budget message and summary and supporting information and, as a separately delineated statement, the levels required in paragraphs (40) through (44) of subsection (a) for at least each of the 4 ensuing fiscal years after the biennium covered by the budget submission under such subsection..
 (f)Capital investment analysisSection 1105(e)(1) of title 31, United States Code, is amended by striking ensuing fiscal year and inserting biennium to which such budget relates. (g)Supplemental budget estimates and changes (1)In generalSection 1106(a) of title 31, United States Code, is amended—
 (A)in the matter preceding paragraph (1), by— (i)inserting and before February 1 of each even-numbered year after Before July 16 of each year; and
 (ii)striking fiscal year and inserting biennium; (B)in paragraph (1), by striking that fiscal year and inserting each fiscal year in such biennium;
 (C)in paragraph (2), by striking 4 fiscal years following the fiscal year and inserting at least 4 fiscal years following the biennium; and (D)in paragraph (3), by striking fiscal year and inserting biennium.
 (2)ChangesSection 1106(b) of title 31, United States Code, is amended by— (A)striking the fiscal year and inserting each fiscal year in the biennium; and
 (B)inserting and before February 15 of each even-numbered year after Before July 16 of each year. (h)Current programs, projects, and activities estimates (1)The PresidentSection 1109(a) of title 31, United States Code, is amended—
 (A)by striking On or before the first Monday after January 3 of each year (on or before February 5 in 1986) and inserting At the same time the budget required by section 1105 is submitted for a biennium; and (B)by striking the following fiscal year and inserting each fiscal year of such period.
 (2)Joint economic committeeSection 1109(b) of title 31, United States Code, is amended by striking before March 1 of each year and inserting within 6 weeks of the President’s budget submission for each odd-numbered year. (i)Year-Ahead requests for authorizing legislationSection 1110 of title 31, United States Code, is amended by—
 (1)striking May 16 and inserting March 31; and (2)striking year before the year in which the fiscal year begins and inserting calendar year preceding the calendar year in which the biennium begins.
 (j)Performance plansSection 1115 of title 31, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter before paragraph (1) by striking an annual and inserting a biennial; (B)in paragraph (1) by inserting after program activity the following: for both years 1 and 2 of the biennial plan;
 (C)in paragraph (5) by striking and after the semicolon; (D)in paragraph (6) by striking the period and inserting a semicolon; and inserting and after the inserted semicolon; and
 (E)by adding after paragraph (6) the following:  (7)cover each fiscal year of the biennium beginning with the first fiscal year of the next biennial budget cycle.;
 (2)in subsection (d) by striking annual and inserting biennial; and (3)in paragraph (6) of subsection (f) by striking annual and inserting biennial.
 (k)Pilot projects for performance budgetingSection 1119 of title 31, United States Code, is amended— (1)in paragraph (1) of subsection (d), by striking annual and inserting biennial; and
 (2)in subsection (e), by striking annual and inserting biennial. (l)Managerial accountability and flexibilitySection 9703 of title 31, United States Code, relating to managerial accountability, is amended—
 (1)in subsection (a)— (A)in the first sentence by striking Beginning with fiscal year 1999, the and inserting Beginning with fiscal year 2018, the biennial and by striking annual; and
 (B)by striking section 1105(a)(29) and inserting section 1105(a)(28); and (2)in subsection (e)—
 (A)in the first sentence by striking one or before years; (B)in the second sentence by striking a subsequent year and inserting for a subsequent 2-year period; and
 (C)in the third sentence by striking three and inserting four. 303.Government strategic and performance plans on a biennial basis (a)Strategic plans (1)Section 306 of title 5, United States Code, is amended—
 (A)in subsection (a), by striking September 30, 1997 and inserting September 30, 2018; (B)in subsection (b)—
 (i)by striking at least every three years and inserting at least every 4 years; and (ii)by striking five years forward and inserting six years forward; and
 (C)in subsection (c), by inserting a comma after section the second place it appears and adding including a strategic plan submitted by September 30, 2018, meeting the requirements of subsection (a).
 (2)Section 2802 of title 39, United States Code, is amended— (A)in subsection (a), by striking September 30, 1997 and inserting September 30, 2018;
 (B)in subsection (b), by— (i)striking five years forward and inserting six years forward; and
 (ii)striking at least every three years and inserting at least every 4 years; and (C)in subsection (c), by inserting , including a strategic plan submitted by September 30, 2018, meeting the requirements of subsection (a) before the period.
 (b)Performance plansSection 2803(a) of title 39, United States Code, is amended— (1)in the matter before paragraph (1), by striking an annual and inserting a biennial;
 (2)in paragraph (1), by inserting after program activity the following: for both years 1 and 2 of the biennial plan; (3)in paragraph (5), by striking and after the semicolon;
 (4)in paragraph (6), by striking the period and inserting ; and; and (5)by adding after paragraph (6) the following:
						
 (7)cover each fiscal year of the biennium beginning with the first fiscal year of the next biennial budget cycle..
					IVEffective Date
			401.Effective date
 (a)In generalExcept as provided by subsection (b), the amendments made by this Act shall take effect immediately before noon January 3, 2019.
 (b)ExceptionThe amendments made by section 303 shall take effect on September 30, 2018. 